Citation Nr: 0701767	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-15 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disorder manifested 
by iron deficiency anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1974 to December 
1975.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 2002 decision by 
the RO which denied, in part, service connection for iron 
deficiency anemia.  A personal hearing before the undersigned 
member of the Board was held in Washington, D.C. in April 
2005.  The Board remanded the appeal of this issue in July 
2005.  

By rating action in June 2006, service connection was 
established for a left ankle disability secondary to service-
connected left knee disability, and a 10 percent evaluation 
was assigned, effective from October 7, 2005.  The veteran 
and his representative were notified of this decision and did 
not express dissatisfaction with the rating assigned.  
Accordingly, this issue is no longer in appellate status and 
will not be addressed in this decision.  

In October 2006, the veteran submitted copies of recent VA 
medical records and appeared to request to reopen the claims 
of service connection for low back and right hip 
disabilities.  These issues have not been developed for 
appellate review and are not inextricably intertwined with 
the issue currently on appeal.  Therefore, this matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim have 
been obtained by VA.  

2.  The veteran does not have a current disorder manifested 
by iron deficiency anemia at present, and there is no 
competent medical evidence that any claimed disability is 
causally or etiologically related to, or aggravated by a 
service-connected disability.  


CONCLUSION OF LAW

The veteran does not have a disorder manifested by iron 
deficiency anemia due to disease or injury which was incurred 
in or aggravated by service, or proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for a 
disorder manifested by iron deficiency anemia, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the claim, a letter dated in 
February 2002, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  All available service medical records and 
all VA medical records identified by the veteran have been 
obtained and associated with the claims file.  There is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  The veteran was afforded a VA 
examination in October 2005 to determine the nature and 
etiology of his claimed disability, and he also testified at 
a personal hearing before the undersigned member of the Board 
in April 2005.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
disorder manifested by iron deficiency anemia, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2006); see also 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  Additionally, 
secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

In the instant case, the veteran does not claim nor does the 
evidence of record show any complaints, treatment, 
abnormalities, or diagnosis referable to iron deficiency 
anemia in service or within one year of discharge from 
service.  Rather, the veteran contends that he has iron 
deficiency anemia which is causally related to the 
medications taken for his service-connected musculoskeletal 
disabilities.  

The medical evidence of record shows that the veteran was 
found to have abnormal blood studies indicative of iron 
deficiency anemia when examined by VA in April 2001.  The 
report also noted that he had been on iron supplements since 
1998.  Subsequent VA diagnostic studies from May 2001 to 
September 2002 showed occasional abnormal hemoglobin levels.  
A VA medical report in December 2002 noted a history of iron 
deficiency anemia, but indicated that recent blood studies 
showed that he was not currently iron deficient and that his 
hemoglobin was normal.  

A letter from a VA physician in January 2003, indicated that 
the veteran had been followed by VA for chronic iron 
deficiency anemia, chronic back pain, and gastroesophageal 
reflux disease, and that he was resistant to oral iron 
supplements.  The physician opined that the veteran's anemia 
may have been exacerbated by the chronic use of non-steroidal 
anti-inflammatory agents given for his chronic back pain.  

In July 2005, the Board remanded the appeal of this issue for 
a VA examination to determine if the veteran had a current 
disability manifested by iron deficiency anemia and, if so, 
whether it was exacerbated by his chronic use of non-
steroidal anti-inflammatory agents taken for any of his 
service-connected musculoskeletal disabilities.  

When examined by VA in October 2005, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  Physical 
examination of the veteran was essentially normal.  There was 
no evidence of swelling of the hands or feet, and no evidence 
of cyanosis or other significant skin changes or physical 
findings.  The veteran's nail beds were without pallor, 
mucosa was pink and moist, and all diagnostic findings, 
including blood studies were within normal limits.  The 
examiner indicated that while the record showed a history of 
iron deficiency anemia in the past, there was no diagnostic 
evidence of any current manifestation of iron deficiency 
anemia, and that all laboratory studies for hemoglobin iron 
levels were normal.  The examiner opined that there was no 
current evidence of iron deficiency anemia that is 
etiologically related to the veteran's use of anti-
inflammatory agents for his service-connected musculoskeletal 
disabilities or that was otherwise related to service.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and service or a 
service connected disability.  Watson v. Brown, 4 Vet. App. 
309 (1993).  

In this case, there is no competent evidence that the veteran 
has a disorder at present manifested by iron deficiency 
anemia.  While the veteran is competent to provide evidence 
of visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Direct service connection requires a 
finding that there is a current disability that, in some 
fashion, has a definite relationship to service or to a 
service connected disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); see also 38 C.F.R. § 3.310 (2006).  

As the veteran has not presented any competent evidence of a 
current disorder manifested by iron deficiency anemia, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  


ORDER

Service connection for a disorder manifested by iron 
deficiency anemia, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


